I am unable to agree that this case should be reversed, and I think that the contract, in material particulars, is different from that in the case of Texas Company v. Wheeless (Miss.),187 So. 880, this day decided by the Court in banc. Both contracts are long and complicated, and it would unduly prolong the opinion to set out its terms in full. But I think that when we give effect to all that it is possible for the American Oil Company to do in the way of control, under the terms of the contract, that it amounts to its being the owner of the business in all of its essential particulars, and with power to control all of its details through the application of rights conferred on it in the contract; consequently, that the persons called distributees in the contract are, in fact, employes, although their compensation will depend upon the commission from which certain operating charges are deducted.
I am of the opinion that when this contract is construed so as to give it full effect, not only in the actual verbiage, but in the necessary implications from that verbiage, that the American Oil Company is subject to the charges sought to be imposed upon it in this suit.
It follows that I am of the opinion that the judgment should be affirmed. *Page 530